Citation Nr: 1746643	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to November 1997 and from March 2007 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Chicago, Illinois RO currently has jurisdiction over the appeal.

In addition to the sleep apnea issue, the Veteran also filed a timely substantive appeal as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In 2016, the AOJ  granted entitlement to service connection for PTSD, which represented a complete grant as to the issue and, as such, no further discussion will be made herein.

The Veteran had a hearing before the undersigned in March 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's sleep apnea disability was not manifest in his first period of service and has not otherwise been shown to be related to that period of service.

2.  Clear and unmistakable evidence demonstrates that sleep apnea preexisted his second period of active duty service and clear and unmistakable evidence demonstrates that sleep apnea was not aggravated beyond its natural progression by service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the first period of service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Sleep apnea clearly and unmistakably preexisted the second period of service and clearly and unmistakably was not aggravated therein.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that his sleep apnea was first manifested during his second period of active service.  

The Veteran did not report any sleep problems during his initial period of active service.  During a June 1997 VA general medical examination, the Veteran did not report any sleep-related problems.  An August 1997 Report of Medical Examination prior to separation from the Veteran's initial period of active service did not include any notations regarding sleep apnea-related problems.  

In a June 1998 VA general medical examination, the Veteran did not report any sleep problems.

A September 2005 private treatment record included the Veteran's report that military personnel who had slept near him had commented that he snored a lot and that perhaps he even stopped breathing at times.  The assessment included probable sleep apnea.  In October 2005, the Veteran indicated that he sometimes had a cough at night that prevented him from sleeping well.  In November 2005, the Veteran sought treatment for feelings of having a knot in his throat requiring occasional throat clearing and very rare cough.  In March 2006, the Veteran felt that his snoring and sleep apnea symptoms probably had improved, based on what people had been telling him.  That said, he continued to have problems with his uvula swelling.  In April 2006, the Veteran complained of difficulty sleeping at night with snoring and people telling him that sometimes he stopped breathing at night.  He noticed that his uvula could cause him to cough at night and sometimes wake him up.  He also had a persistent sore throat for many months that did not seem to get any better.  On examination, the uvula was very elongated and extended past the base of the tongue.  The assessment was possible obstructive sleep apnea and the treatment provider wanted to conduct an overnight sleep study.
In April 2007, while in Iraq, the Veteran reported problems sleeping.  During a February 2008 Post-Deployment Health Reassessment, the Veteran reported problems sleeping or still feeling tired after sleeping.  

Early in May 2008, the Veteran was seen for nocturnal awakenings associated with shortness of breath and a feeling that the uvula was obstructing his airway.  These symptoms had been ongoing for the last year.  During his first two months in Iraq his roommate complained of the Veteran's "stopping breathing episodes," but the other four months the Veteran was able to sleep without problems.  The Veteran attributed the improvement to resolution of chronic nasal congestion he suffered from in Michigan and losing 30 pounds.  He had been a loud snorer all of his life.  Later in May 2008, the Veteran was seen for sore throat and congestion since October 2007.  He had been seen by otolaryngology 2 years previously, at which time there were concerns about sleep apnea.  The Veteran reported no problems sleeping while in Iraq, but that since returning he had been having problems with loud snoring, tossing and turning at night, chronic nasal congestion, and stuffiness.  In addition, the Veteran noted that his roommates in service complained about his snoring.  The impression was snoring, rule out sleep apnea.  The treatment provider indicated that sleep apnea was very likely in the Veteran's case and was complicated by the fact that he was overweight.  A subsequent sleep study showed severe obstructive sleep apnea.  

A June 2008 record indicated that the Veteran was suffering from snoring and sleep apnea, but that his symptoms were improving with weight loss.  In September 2008, the Veteran underwent an uvulopalatopharyngoplasty (UPPP) to widen his airway.  In a contemporaneous Report of Medical History the Veteran did not report any sleep problems.

The Veteran was afforded a VA examination in December 2011.  The examiner noted that civilian medical records from January 2005 and May 2008 revealed sleep apnea history and symptoms, well before entering his active service in March 2008.  The examiner concluded that the Veteran's severe obstructive sleep apnea existed well before entering into active service in March 2007 and that there was no aggravation of the disability during active service.  The rationale referred to the medical history noted above.

A July 2012 VA medical opinion is of record.  The reviewing physician noted review of the claims file and concluded that the Veteran's severe obstructive sleep apnea existed well before entering into active service in March 2007 and that there was no aggravation of the disability during service.  The rationale indicated that available civilian medical records from October 2005 and May 2008 revealed a history of sleep apnea symptoms well before entering service in March 2007.  The Veteran had been diagnosed with sleep apnea in May 2008 following sleep studies, had been using a CPAP machine since that time, and had undergone surgery in September 2008.

In his December 2013 substantive appeal, the Veteran stated, "When I first noticed my Sleep Apnea, was when I began to wake up in the middle of the night in Iraq (2007 tour) choking, due to los[s] of air and my uvula touching the back of my throat.  Alon[g] with that problem, I noticed that I began to have numerous [] respiratory problems shortly after I came back to the states.  Problems such as Pneumonia, Bronchitis about six times, and snoring.  This has become a problem [as] it is hard for me to keep a constant relationship due to I often have to go in the other room and sleep."

In a June 2016 statement, the Veteran's representative argued that the Veteran's diagnosis and subsequent surgery occurred within one year of separation from service and that they had been unable to locate any diagnosis of sleep apnea preexisting the Veteran's deployment on active duty.

During his March 2017 Board hearing, the Veteran testified that he did not have sleep apnea or symptoms associated with that disability prior to service and that during service he experienced snoring problems and sought treatment.  Specifically, he had elements of sleepiness and that his bunkmate had to use earplugs due to the Veteran's snoring.  Shortly after service, April 2008 treatment records documented snoring at night with a report of possible apnea.  The Veteran insisted that he did not have sleep apnea symptoms prior to service and strongly disagreed with the RO's finding that the sleep apnea disability preexisted service.

Having reviewed the record, the Board concludes that entitlement to service connection for a sleep apnea disability is not warranted. 

As to the Veteran's first period of active service, there is no lay or medical evidence to suggest that sleep apnea was incurred in or is otherwise related to that period of service.  As will be discussed in greater detail below, the Veteran alleges that his sleep apnea symptoms first manifested during his second period of service and the medical evidence demonstrates such symptoms began between periods of active service.  As such, entitlement to service connection for sleep apnea based on the Veteran's first period of active service is not warranted.

As to the Veteran's second period of active service, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016). 

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's medical examination at the time of his entrance into his initial period of service did not include any findings or notation of a sleep apnea disability and there is not a medical examination prior to entrance into his second period of active service.  As such, the Veteran will be presumed to have entered both periods of service in sound condition with respect to any sleep apnea disability.  38 U.S.C.A. §§ 1111 (West 2014); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly and unmistakably establishes the Veteran's sleep apnea preexisted his second period of service.  The Board recognizes that the Veteran now claims that his sleep apnea symptoms began in 2007 while in Iraq, but the contemporaneous medical records clearly demonstrate sleep apnea symptoms prior to his second period of active service and that were noted to represent probable sleep apnea pending a confirmatory sleep study.  The fact that the confirmatory study did not take place until 2008 because the Veteran failed to schedule the recommended sleep study until that time does not change the fact that the disability preexisted the second period of service.  The December 2011 VA examination report and July 2012 VA medical opinion from the same physician considered all the evidence of record and unequivocally concluded that the Veteran's sleep apnea preexisted his second period of service.  The only evidence against finding that the Veteran's sleep apnea disability preexisted his second period of service is his current representations of in-service symptom onset, which are contradicted by his numerous reports to medical professionals prior to that period of service.  As such, the Board finds the Veteran's current representations of in-service onset of symptoms to be of minimal weight.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In summary, given the medical evidence and more credible contemporaneous lay evidence concluding that the sleep apnea preexisted service, the Board finds that there is clear and unmistakable evidence of record that his asthma preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111 ); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and contemporaneous lay evidence of the preexisting disorder.  

In this case, there is clear and unmistakable evidence establishing that the sleep apnea was not aggravated by service beyond the natural progression of the disease.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting sleep apnea problems were not permanently aggravated by his second period of service.  In that regard, the Board recognizes that the Veteran reported certain in-service symptoms, such as nocturnal awakenings associated with shortness of breath and a feeling that the uvula was obstructing his airway, in addition to loud snoring and episodes where he would stop breathing while sleeping.  The medical evidence indicates that the Veteran was experiencing such symptoms prior to his second period of service.  To the extent that such symptoms initially appeared to have worsened after entering his second period of service, the Veteran reported that after his first two months in Iraq that the symptoms significantly improved due to the Veteran losing weight and the resolution of his chronic sinus problems.  Other records have included the recommendations of multiple medical professionals that the Veteran should lose weight to improve his sleep apnea symptoms and the Veteran's lay statements that when he would lose weight his sleep apnea symptoms would improve.  Thus, to the extent that the Veteran's preexisting sleep apnea symptoms worsened during the initial period of his second term of active service, the evidence establishes that such symptoms improved over the final months of his second period of active service.  Thus, the evidence clearly demonstrates that any worsening of the Veteran's sleep apnea symptoms during his second period of active service represented a temporary flare-up or fluctuation of the Veteran's disability.  

As noted above, the underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, there is no objective evidence of a worsening of the underlying disability during the Veteran's second period of active service.  Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting sleep apnea disability did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Indeed, the only evidence that the Veteran's sleep apnea problems were permanently aggravated by service is his own current lay assertions.  The Board finds these assertions of limited credibility, given that he asserts that it was not until 2007 in Iraq that he noticed sleep apnea symptoms.  Such current reports are contradicted by more contemporaneous reports prior to his second period of active service that include numerous reports of the same symptoms he now claims began during his second period of service.  

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's sleep apnea disability preexisted service and clearly and unmistakably was not aggravated therein.  For this reason, the Board finds that service connection for sleep apnea is denied.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


